DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/414,245 filed on May 16, 2019.  Claims 1 to 15 are currently pending with the application.
	
Priority
The instant application claims priority from Provisional Application No. 62/672,539, filed on 05/16/2018.  Applicant’s claim for the benefit of prior-filed application under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a conversation server configured to” and “an application server configured for” in claim 9, and “the system is configured to” in claims 14 and 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (See Specification paragraph [008], page 32, line 7 “the network elements shown in FIG. 2 include blocks which can be at least one of a hardware device, or a combination of hardware device and software module”; paragraph [009], Page 33, line 4 “the invention may be implemented on different hardware devices, e.g.  using a plurality of CPUs”).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “initiating conversational interaction with the user based on the analysis based on the analysis” in line 17.  Since the claim recites the limitations “objective analysis”, “event analysis”, and “goal analysis” in lines 12, 13, and 15, respectively, it is not clear to which of the previously recited analysis “the analysis” in line 17 is referring to, and therefore, the claim is indefinite.  Same rationale applies to claim 9, since it recites similar limitations.  Claims 2 to 8 and 10 to 15 inherit the same deficiencies by virtue of their dependency on claims 1 and 9.
Claim 3 recites the limitation “the conversation catalog” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Same rationale applies to claim 11, since it recites similar limitations.
Claim 7 recites the limitation “the first task” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Same rationale applies to claim 15, since it recites similar limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1and 9 recite mapping an input, and performing an analysis.
The limitation of mapping an input, which specifically recites “mapping the input to one of a task and an event”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the application server”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the application server” language, “mapping”, in the context of this claim encompasses the user mentally, or manually with the aid of pen and paper, performing an association of an input, which can be an expression including a request or a question, to a task or an event.  The limitation of performing an analysis, which specifically recites “performing one of: objective analysis to analyze and identify objective of the input, event analysis to evaluate event conditions and check for goal triggers for matching event conditions, and goal analysis to determine a next conversation based on the goal plan”, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the application server”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the application server” language, “performing”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, analyzing the request or question to identify a purpose, goal, conditions, or conversations.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “receiving configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions”, “receiving at least one conversational input from a user through the conversation agent”, “initiating conversational interaction with the user based on the analysis”, “a conversation platform”, “an application server”, “a conversation agent”, and “a conversation server” (claim 9).  The limitations “receiving configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions”, and “receiving at least one conversational input from a user through the conversation agent”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitation “initiating conversational interaction with the user based on the analysis”, is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, therefore is equivalent to merely saying “applying it”.  The conversation platform, application server, conversation agent, and conversation server in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “classifying the conversational input into at least one intent; extracting keywords from the at least one conversational input upon removing stopwords; converting the intent into a string vector that is compared with trained intents; generating a confidence score for the at least one intent based on the classified input, comparison with trained intents and extracted keywords; and displaying the at least one intent based on the confidence score”, where the analysis elements, including classifying, extracting keywords, converting, and generating, further elaborate on the abstract idea, since this are steps that can be performed mentally or with the aid of pen and paper, and further, the displaying element amounts to data presentation steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and which is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)). Therefore, the limitations do not amount to significantly more than the abstract idea.
Claim 3 to 5 and 8 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 3 to 5 and 8 recite the same abstract idea of claim 1.  The claims recite the additional limitation of “the conversation catalog comprises: one or more subject definitions; relationships between subjects, where there are more than one subject definitions; operations that can be performed; and conditions and filters that are applied in retrieving information”, “the task configuration comprises: task definitions including specific actions; one or more instructional triggers for branching a conversation; and one or more functional triggers for branching a conversation”, “the goal plan comprises: a set of one or more tasks; priority associated with each of the one or more tasks indicating order of execution of tasks; and one or more conditional triggers for branching out of goal plan”, and “the input is one of a natural language input and an instruction”, which are limitations that are tying the abstract idea to a field of use by further specifying the target data, as simply an attempt to limit the application of the abstract idea to a particular technological environment); merely indicating a field of use or technological environment in which to apply the judicial exception does not meaningfully limit the claim, (See MPEP 2106.05(h)).
Claims 6 and 7 are dependent on claim 1 and include all the limitations of claim 1.  Therefore, claims 6 and 7 recite the same abstract idea of claim 1.  The claims recite the additional limitation of “triggering one or more associated goal events when an event condition is satisfied”, and “executing a chain of associated goal tasks with at least one task when a goal event is triggered, where executing a goal task comprises of: invoking a pre-configured instruction; and invoking a pre-configured function, where executing the first task in the chain of associated goal tasks results in executing further tasks in the chain when there is more than one task in the chain”, which is recited at a high-level of generality, with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and is equivalent to merely saying “applying it”, therefore, does not integrate the judicial exception into a practical application nor amount to significantly more.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 10 to 15 since they recite similar limitations.
Claims 1 to 15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over PASUPALAK et al. (U.S. Publication No. 2017/0228367) hereinafter Pasupalak, and further in view of Yaseen et al. (U.S. Publication No. 2018/0341396) hereinafter Yaseen.
	As to claim 1:
	Pasupalak discloses:
A method for goal-driven conversation on a conversation platform, the method comprising: 
receiving, by the application server, at least one conversational input from a user through the conversation agent [Paragraph 0006 teaches a conversation agent processes natural language queries expressed by a user and performs commands according to the derived intention of the user; Paragraph 0071 teaches receiving a user query]; 
mapping, by the application server, the input to one of a task and an event [Paragraph 0071 teaches relating the user query to tasks (actions or commands) to be performed; Paragraph 0074 teaches mapping a specific command to one or more words contained in a user query]; 
performing, by the application server, one of: objective analysis to analyze and identify objective of the input, event analysis to evaluate event conditions and check for goal triggers for matching event conditions, and goal analysis to determine a next conversation based on the goal plan [Paragraph 0071 teaches deriving the intention of the user, identify a domain, a subdomain, one or more tasks, one or more entities, etc.; Paragraph 0100 teaches performing various types of analysis of the user query and combining the results; Paragraph 0200 teaches periodically obtaining the user’s current GPS coordinates and comparing them to the location of grocery stores, to, once the user’s position is within a predefined distance from a grocery store, notify the user, hence, evaluate event conditions and triggers]; and 
initiating conversational interaction with the user based on the analysis [Paragraph 0071 teaches after analyzing the user input query, the conversational agent may attempt to elicit additional entity information, therefore, initiating conversational interaction with the user; Paragraph 0006 teaches defining at least one dialogue response in a conversational manner].
Pasupalak does not appear to expressly disclose receiving, by an application server, configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions.
Yaseen discloses:
receiving, by an application server, configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions [Paragraph 0041 teaches enabling an operator to define various aspects of conversations with users, including topics, actions, conversation flows, which refer to services being requested and performed, tasks, goals associated with the tasks, etc.; Paragraph 0077 teaches conversation model includes predefined triggers and actions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Pasupalak, by receiving, by an application server, configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions, as taught by Yaseen [Paragraphs 0041, 0077], because both applications are directed to facilitating conversation-based interactions between user interfaces and users of the computing devices, including the generation of conversation models that understand the user’s intent, and that can learn and adapt to various user requests over time by tracking user interaction, behavior, and outcomes; by incorporating the ability to receive configurations for conversation agents, enables users to configure and customize the models with greater flexibility, and facilitates rapid deployment of conversational capabilities in a more efficient, user-friendly way (See Yaseen Paras [0043], [0118]).

	As to claim 2:
	Pasupalak discloses:
objective analysis to analyze and identify objective of the conversational input comprises: classifying the conversational input into at least one intent [Paragraph 0071 
teaches deriving the intention of the user query; Paragraph 0076 teaches classifying the user query]; 
extracting keywords from the at least one conversational input upon removing stopwords [Paragraph 0085 teaches query preprocessor can determine features from the user query, to be passed to the SVM (classifier, support vector machine), and when passing in new queries for classification, it may be useful to selectively provide certain words, terms and metadata and/or other features related to the query, since using all words from a query may be problematic because common words may skew results incorrectly, therefore, removing stopwords or common words; Paragraph 0094 teaches performing keyword identification to determine a set of keywords related to the command and entities in the input query; Paragraph 0104 teaches extracted keywords]; 
converting the intent into a string vector that is compared with trained intents [Paragraph 0104 teaches extracted keywords may form the basis of a comparison or search applied against the query corpus; Paragraph 0109 teaches the set of classifier scores for a candidate command (intent) represents a single input vector]; 
generating a confidence score for the at least one intent based on the classified input, comparison with trained intents and extracted keywords [Paragraph 0104 teaches extracted keywords may form the basis of a relevance score calculated to rate search results, where the search results are each respective candidate command and its score are made available to operations of neural network; Paragraph 0109 teaches the vector is scored via the neural network, where each of the vectors for each command are scored and sorted according to their score]; and 
displaying the at least one intent based on the confidence score [Paragraph 0107 teaches selecting the highest score from the SVMs; Paragraph 0109 teaches combining the classifiers and generating a result].

As to claim 3:
	Pasupalak discloses:
the conversation catalog comprises: one or more subject definitions [Paragraph 0070 teaches domains are general categories of classifying dialogue, interaction, and intended functionality; Paragraph 0095 teaches maintaining a separate corpus for each domain, where the corpus includes associated queries and related keywords]; 
relationships between subjects, where there are more than one subject definitions [Paragraph 0073 teaches storing a history of user queries, associated commands, and keywords; Paragraph 0096 teaches the corpus includes queries, related commands, and associated statistics]; 
operations that can be performed [Paragraph 0135 teaches maintaining a list of services and their related domains and subdomains, as well as interfacing instructions for each applicable service, where the services are operable to perform the desired commands]; and 
conditions and filters that are applied in retrieving information [Paragraph 0074 teaches associations between commands and specific parameters, where the word “Tell” can be associated with “email” most often during the week and with “phone” during the weekend, in other words, including conditions and filters applied].

As to claim 4:
	Pasupalak discloses:
the task configuration comprises: task definitions including specific actions [Paragraph 0043 teaches performing one or more commands, where a command may comprise an action; Paragraph 0071 teaches relating the user query to tasks (actions or commands) to be performed]; 
one or more instructional triggers for branching a conversation; and one or more functional triggers for branching a conversation [Paragraph 0138 teaches each class (i.e. command) may have a predefined clarification dialogue or multiple dialogues that are assembled using natural language generation, and can generate questions providing specific alternatives among the commands; Paragraph 0139 teaches dialogue manager is operable to provide a variety of functions; Paragraph 0140 teaches dialog manager maintains conversation and generate responses based on the state of the conversation, the current domain being discussed, entities that may need to be filled (by eliciting clarification questions), response from services, etc.; Paragraph 0240 teaches selecting an appropriate dialog depending on the state of the command, where different dialogue messages are associated with different states such as pending, results available, confirmation of completion, clarification needed, conflict found, etc., therefore, including instructional and functional triggers].

As to claim 5:
	Pasupalak as modified by Yaseen discloses:
the goal plan comprises: a set of one or more tasks [Yaseen - Paragraph 0055 teaches execution and completion of a goal may include any action instances that occur during completion of the goal; Paragraph 0057 teaches tasks may be actions that are performed]; 
priority associated with each of the one or more tasks indicating order of execution of tasks [Yaseen - Paragraph 0109 teaches GUI for adding, editing, and deleting goals, (tasks) of a conversation model for “Track My Order” goal, including 6 actions or tasks; Paragraph 0110 teaches GUI showing tasks and related actions associated with each task or goal, “Create Ticket” has two actions: (i) “CreateTicket,” an action where the user creates a ticket with the system to track the order, and (ii) “Notification,” an action where the system sends the user a notification related to creation of the ticket; next, the goal of “Check Status” has two actions: (i) “CheckStatus,” an action where a user requests that the system provide a status of the user’s order, and (ii) “Shipped,” an action, where the system informs the user that the order’s status is “shipped”, therefore, the goal indicates a specific order of execution for the tasks]; and 
one or more conditional triggers for branching out of goal plan [Yaseen - Paragraph 0066 teaches rules-based dialogs may involve performing a particular dialog action in response to detecting a particular input; Paragraph 0109 teaches each goal is associated with a mode entitled “Qmode,” which may be an example type of mode incorporating a prompt-based, question and answer interaction, where a user’s answer to a given prompt may determine one or more subsequent prompts].

As to claim 6:
	Pasupalak discloses:
triggering one or more associated goal events when an event condition is satisfied [Paragraph 0198 teaches a user may set a reminder by conversationally interacting with the conversational agent such as “remind me at 6pm to pick up groceries”, and process the reminder ant notify the user at 6 pm, where the event notification service may monitor events and process the reminder through the user interface to communicate the reminder to the user, therefore, triggering associated events when an event condition is satisfied; Paragraph 0199 teaches providing a functionality based on location and/or another class of parameters, for example, when a user query is “remind to pick up milk when I am near a grocery store”; Paragraph 0200 teaches once the user’s position is within a predefined distance from a grocery store, the conversational agent may notify the user, therefore triggering associated events when an event condition is satisfied].

As to claim 7:
	Pasupalak as modified by Yaseen discloses:
executing a chain of associated goal tasks with at least one task when a goal event is triggered [Yaseen - Paragraph 0066 teaches performing a particular dialog action in response to detecting a particular input; Paragraph 0122 teaches each user response may affect the subsequent prompt in a repeated process until the goal is complete], where executing a goal task comprises of:
invoking a pre-configured instruction; and invoking a pre-configured function [Yaseen - Paragraph 0077 teaches leveraging predefined triggers and actions in a corresponding conversation model; Paragraph 0078 teaches multiple API connectors, each of which may be configured to connect execution module with one or more external systems so that API connector may then access data from, and/or perform actions on, external systems, for example, in a scenario where the conversation flow involves retrieving flight information for a user’s flight, execution module may use API connectors to request and then receive the flight information from an external system associated with a travel technology company or airline, hence, invoking predefined instructions and functions],
where executing the first task in the chain of associated goal tasks results in executing further tasks in the chain when there is more than one task in the chain [Yaseen - Paragraph 0122 teaches each user response may affect the subsequent prompt in a repeated process until the goal is complete].

As to claim 8:
	Pasupalak discloses:
the input is one of a natural language input and an instruction [Paragraph 0071 teaches natural language processing engine derives the intention of the user’s query, including one or more tasks to be performed, therefore, the input query is a natural language input].

As to claim 9:
	Pasupalak discloses:
A system for goal-driven conversation, the system comprising: a conversation server configured to receive and transmit inbound and outbound communication from at least one user; an application server configured for:
receiving at least one conversational input from a user through the conversation agent [Paragraph 0006 teaches a conversation agent processes natural language queries expressed by a user and performs commands according to the derived intention of the user; Paragraph 0071 teaches receiving a user query]; 
mapping the input to one of a task and an event [Paragraph 0071 teaches relating the user query to tasks (actions or commands) to be performed; Paragraph 0074 teaches mapping a specific command to one or more words contained in a user query]; 
performing, by the application server, one of: objective analysis to analyze and identify objective of the input, event analysis to evaluate event conditions and check for goal triggers for matching event conditions, and goal analysis to determine a next conversation based on the goal plan [Paragraph 0071 teaches deriving the intention of the user, identify a domain, a subdomain, one or more tasks, one or more entities, etc.; Paragraph 0100 teaches performing various types of analysis of the user query and combining the results; Paragraph 0200 teaches periodically obtaining the user’s current GPS coordinates and comparing them to the location of grocery stores, to, once the user’s position is within a predefined distance from a grocery store, notify the user, hence, evaluate event conditions and triggers]; and 
initiating conversational interaction with the user based on the analysis [Paragraph 0071 teaches after analyzing the user input query, the conversational agent may attempt to elicit additional entity information, therefore, initiating conversational interaction with the user; Paragraph 0006 teaches defining at least one dialogue response in a conversational manner].
Pasupalak does not appear to expressly disclose receiving configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions.
Yaseen discloses:
receiving configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions [Paragraph 0041 teaches enabling an operator to define various aspects of conversations with users, including topics, actions, conversation flows, which refer to services being requested and performed, tasks, goals associated with the tasks, etc.; Paragraph 0077 teaches conversation model includes predefined triggers and actions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Pasupalak, by receiving, by an application server, configurations for a conversation agent, wherein the configurations comprise: task configurations, a goal plan, and event conditions, as taught by Yaseen [Paragraphs 0041, 0077], because both applications are directed to facilitating conversation-based interactions between user interfaces and users of the computing devices, including the generation of conversation models that understand the user’s intent, and that can learn and adapt to various user requests over time by tracking user interaction, behavior, and outcomes; by incorporating the ability to receive configurations for conversation agents, enables users to configure and customize the models with greater flexibility, and facilitates rapid deployment of conversational capabilities in a more efficient, user-friendly way (See Yaseen Paras [0043], [0118]).

	As to claim 10:
	Pasupalak discloses:
objective analysis to analyze and identify objective of the conversational input comprises: classifying the conversational input into at least one intent [Paragraph 0071 
teaches deriving the intention of the user query; Paragraph 0076 teaches classifying the user query]; 
extracting keywords from the at least one conversational input upon removing stopwords [Paragraph 0085 teaches query preprocessor can determine features from the user query, to be passed to the SVM (classifier, support vector machine), and when passing in new queries for classification, it may be useful to selectively provide certain words, terms and metadata and/or other features related to the query, since using all words from a query may be problematic because common words may skew results incorrectly, therefore, removing stopwords or common words; Paragraph 0094 teaches performing keyword identification to determine a set of keywords related to the command and entities in the input query; Paragraph 0104 teaches extracted keywords]; 
converting the intent into a string vector that is compared with trained intents [Paragraph 0104 teaches extracted keywords may form the basis of a comparison or search applied against the query corpus; Paragraph 0109 teaches the set of classifier scores for a candidate command (intent) represents a single input vector]; 
generating a confidence score for the at least one intent based on the classified input, comparison with trained intents and extracted keywords [Paragraph 0104 teaches extracted keywords may form the basis of a relevance score calculated to rate search results, where the search results are each respective candidate command and its score are made available to operations of neural network; Paragraph 0109 teaches the vector is scored via the neural network, where each of the vectors for each command are scored and sorted according to their score]; and 
displaying the at least one intent based on the confidence score [Paragraph 0107 teaches selecting the highest score from the SVMs; Paragraph 0109 teaches combining the classifiers and generating a result].

As to claim 11:
	Pasupalak discloses:
the conversation catalog comprises: one or more subject definitions [Paragraph 0070 teaches domains are general categories of classifying dialogue, interaction, and intended functionality; Paragraph 0095 teaches maintaining a separate corpus for each domain, where the corpus includes associated queries and related keywords]; 
relationships between subjects, where there are more than one subject definitions [Paragraph 0073 teaches storing a history of user queries, associated commands, and keywords; Paragraph 0096 teaches the corpus includes queries, related commands, and associated statistics]; 
operations that can be performed [Paragraph 0135 teaches maintaining a list of services and their related domains and subdomains, as well as interfacing instructions for each applicable service, where the services are operable to perform the desired commands]; and 
conditions and filters that are applied in retrieving information [Paragraph 0074 teaches associations between commands and specific parameters, where the word “Tell” can be associated with “email” most often during the week and with “phone” during the weekend, in other words, including conditions and filters applied].

As to claim 12:
	Pasupalak discloses:
the task configuration comprises: task definitions including specific actions [Paragraph 0043 teaches performing one or more commands, where a command may comprise an action; Paragraph 0071 teaches relating the user query to tasks (actions or commands) to be performed]; 
one or more instructional triggers for branching a conversation; and one or more functional triggers for branching a conversation [Paragraph 0138 teaches each class (i.e. command) may have a predefined clarification dialogue or multiple dialogues that are assembled using natural language generation, and can generate questions providing specific alternatives among the commands; Paragraph 0139 teaches dialogue manager is operable to provide a variety of functions; Paragraph 0140 teaches dialog manager maintains conversation and generate responses based on the state of the conversation, the current domain being discussed, entities that may need to be filled (by eliciting clarification questions), response from services, etc.; Paragraph 0240 teaches selecting an appropriate dialog depending on the state of the command, where different dialogue messages are associated with different states such as pending, results available, confirmation of completion, clarification needed, conflict found, etc., therefore, including instructional and functional triggers].

As to claim 13:
	Pasupalak as modified by Yaseen discloses:
the goal plan comprises: a set of one or more tasks [Yaseen - Paragraph 0055 teaches execution and completion of a goal may include any action instances that occur during completion of the goal; Paragraph 0057 teaches tasks may be actions that are performed]; 
priority associated with each of the one or more tasks indicating order of execution of tasks [Yaseen - Paragraph 0109 teaches GUI for adding, editing, and deleting goals, (tasks) of a conversation model for “Track My Order” goal, including 6 actions or tasks; Paragraph 0110 teaches GUI showing tasks and related actions associated with each task or goal, “Create Ticket” has two actions: (i) “CreateTicket,” an action where the user creates a ticket with the system to track the order, and (ii) “Notification,” an action where the system sends the user a notification related to creation of the ticket; next, the goal of “Check Status” has two actions: (i) “CheckStatus,” an action where a user requests that the system provide a status of the user’s order, and (ii) “Shipped,” an action, where the system informs the user that the order’s status is “shipped”, therefore, the goal indicates a specific order of execution for the tasks]; and 
one or more conditional triggers for branching out of goal plan [Yaseen - Paragraph 0066 teaches rules-based dialogs may involve performing a particular dialog action in response to detecting a particular input; Paragraph 0109 teaches each goal is associated with a mode entitled “Qmode,” which may be an example type of mode incorporating a prompt-based, question and answer interaction, where a user’s answer to a given prompt may determine one or more subsequent prompts].

As to claim 14:
	Pasupalak discloses:
triggering one or more associated goal events when an event condition is satisfied [Paragraph 0198 teaches a user may set a reminder by conversationally interacting with the conversational agent such as “remind me at 6pm to pick up groceries”, and process the reminder ant notify the user at 6 pm, where the event notification service may monitor events and process the reminder through the user interface to communicate the reminder to the user, therefore, triggering associated events when an event condition is satisfied; Paragraph 0199 teaches providing a functionality based on location and/or another class of parameters, for example, when a user query is “remind to pick up milk when I am near a grocery store”; Paragraph 0200 teaches once the user’s position is within a predefined distance from a grocery store, the conversational agent may notify the user, therefore triggering associated events when an event condition is satisfied].

As to claim 15:
	Pasupalak as modified by Yaseen discloses:
execute a chain of associated goal tasks with at least one task when a goal event is triggered [Yaseen - Paragraph 0066 teaches performing a particular dialog action in response to detecting a particular input; Paragraph 0122 teaches each user response may affect the subsequent prompt in a repeated process until the goal is complete], where executing a goal task comprises of:
invoking a pre-configured instruction; and invoking a pre-configured function [Yaseen - Paragraph 0077 teaches leveraging predefined triggers and actions in a corresponding conversation model; Paragraph 0078 teaches multiple API connectors, each of which may be configured to connect execution module with one or more external systems so that API connector may then access data from, and/or perform actions on, external systems, for example, in a scenario where the conversation flow involves retrieving flight information for a user’s flight, execution module may use API connectors to request and then receive the flight information from an external system associated with a travel technology company or airline, hence, invoking predefined instructions and functions],
where executing the first task in the chain of associated goal tasks results in executing further tasks in the chain when there is more than one task in the chain [Yaseen - Paragraph 0122 teaches each user response may affect the subsequent prompt in a repeated process until the goal is complete].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169